            Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 1 of 60



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

CIRCUIT VENTURES LLC,                §
                                     §
      Plaintiff,                     §                       Case No: 6:19-cv-275
                                     §
vs.                                  §
                                     §
NXP SEMICONDUCTORS USA, INC.,        §                JURY TRIAL DEMANDED
                                     §
      Defendant.                     §
____________________________________ §


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Circuit Ventures LLC (“Plaintiff” or “CV”), by and through its attorneys, files this

Original Complaint against NXP Semiconductors USA, Inc. (“Defendant” or “NXP”) for

infringement of United States Patent Nos. 7,256,683 (“the ‘683 Patent”); 7,834,744 (“the ‘744

Patent”); 8,816,869 (“the ‘869 Patent”); and 8,912,893 (“the ‘893 Patent”).

                               PARTIES AND JURISDICTION

       1.       This is an action for patent infringement under Title 35 of the United States Code.

Plaintiff is seeking injunctive relief as well as damages.

       2.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising under

the United States patent statutes.

       3.       Plaintiff is a Delaware LLC, with an office address of 825 Watters Creek Blvd.,

Building M, Suite 250, Allen, TX 75013.

       4.       Upon information and belief, Defendant is a Delaware corporation with its principal

place of business located at 1109 McKay Drive, San Jose, CA 95131. This Court has personal




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                        PAGE | 1
            Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 2 of 60



jurisdiction over Defendant because Defendant has committed, and continues to commit, acts of

infringement in this District, has conducted business in this District, and/or has engaged in

continuous and systematic activities in this District.

       5.       Upon information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in this District.

                                              VENUE

       6.       On information and belief, venue is proper in this District pursuant to 28 U.S.C. §

1400(b) because acts of infringement are occurring in this District and Defendant has a regular and

established place of business in this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 7,256,683)

       7.       Plaintiff incorporates paragraphs 1 through 6 herein by reference.

       8.       This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

       9.       Plaintiff is the owner by assignment of the ‘683 Patent with sole rights to enforce

the ‘683 patent and sue infringers.

       10.      A copy of the ‘683 Patent, titled “Circuit Monitoring Device,” is attached hereto as

Exhibit A.

       11.      The ‘683 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       12.      The claims of the ‘683 Patent recite a flexible system that can reproduce the

function of a typical security management system. ‘683 Patent, 3:14-16. Typical systems are

proprietary and components from one system will not work with components from another system.

Additionally, any modifications to the hardware or software of a typical system usually must be



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                         PAGE | 2
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 3 of 60



done by the original manufacturer. Id., 1:16-24. Further, each manufacturer of typical security

management system equipment specifies a particular value of field resistance for the last field

device in a line of devices. Id., 2:5-7. The problems with typical systems are especially apparent

when an owner needs to upgrade or modify their system. Id., 2:26-38.

       Because each line connected to the system includes a field resistor of a particular
       value, the owner is forced to return to the original supplier of the SMS in order to
       provide an upgrade. Alternatively, the system owner must rewire each of the lines
       connected to the system and replace the field resistor with a different value, as
       specified by the supplier of the new SMS control unit. Where the resistor is built
       into the field device it cannot be changed and the system owner is forced to also
       replace each of the devices if it wants to change to a different brand of SMS control
       unit.

Id., 2:27-38. And, typical systems include an operator interface which is proprietary and cannot

be changed by the user. Id., 2:38-45. The system claimed in the ‘683 Patent allows for the retrofit

of existing security management systems while using the existing circuity wiring of the typical

legacy system. Id., 4:9-16.

       13.     Claim 8, for example, recites:

               Apparatus for monitoring the status of a measurable parameter of an
       electrical circuit, the apparatus comprising:

              measurement means for measuring the magnitude of said parameter and
       generating an analog signal representative of said magnitude;

              analog to digital conversion means for generating from said analog signal a
       count value representative of said magnitude;

               comparison means for comparing said count value with a threshold value
       and generating from the comparison a status signal, said status signal having two
       possible values which thereby indicates whether the count value is greater than or
       less than said threshold value;

             transmission means for transmitting said status signal via a communications
       network to a display; and

               display means for displaying an indication of said assigned status.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                       PAGE | 3
          Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 4 of 60



‘683 Patent, 9:48-64.

       14.     The components recited in the claims (such as in claim 8 for example) are

configured, such that they operate in a non-conventional manner.

       15.     The components recited in the claims (such as in claim 8 for example) are

configured so as to allow a user to set customized ranges of values to be set as parameters of end-

of-line modules (i.e., parameters of a circuit).         Generic processors cannot provide this

functionality. As stated in the specification, “[t]he various threshold values . . . are preferably

configured as variables which may be set as parameters of the EOL module. In this way, the EOL

module may be configured to operate with a wide range of field resistors, thus enabling the EOL

module to be retrofitted to a wide range of field circuits wherein the series and field resistors . . .

already exist and cannot readily be changed.” ‘683 Patent, 7:1-8; see also Id., 7:19-39 and 7:41-

53.

       Such . . . systems using EOL modules according to the present invention may be
       readily retrofitted to existing system, while utilizing the existing wiring regardless
       of existing resistance values. A system built in this way, either as an original
       installation or as a retrofit, provides a flexible and relatively inexpensive option
       which eliminates dependency on proprietary hardware and software.

Id., 8:27-34. Thus, the ‘683 Patent specification clarifies that the claimed components, performing

the claimed functionality, are not conventional or generic.

       16.     Collectively, the claimed embodiments in the ‘683 Patent provide new solutions to

problems of traditional security monitoring systems. These solutions are enabled by non-generic

components functioning in a non-conventional manner.

       17.     The ‘683 Patent solves a problem with the art that is rooted in computer technology.

The ‘683 Patent does not merely recite the performance of some business practice known from the

pre-Internet world along with the requirement to perform it on the Internet.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                          PAGE | 4
            Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 5 of 60



          18.   Upon information and belief, Defendant has infringed and continues to infringe one

or more claims, including at least Claim 8 of the ‘683 Patent by making, using, importing, selling,

and/or offering for sale, field devices, wireless systems, circuit monitoring devices, and/or

components for such systems, which are covered by one or more claims of the ‘683 Patent.

Defendant causes infringement by its customers and users and encourages the use of accused

devices through distribution, support and customer services. Defendant has infringed and

continues to infringe the ‘683 Patent directly in violation of 35 U.S.C. § 271.

          19.   Regarding Claim 8, Defendant makes, uses, sells and/or offers for sale an apparatus

for monitoring the status of a measurable parameter of an electrical circuit. For example,

Defendant provides an IoT Gateway Solution (SLN-IOT-GPI) for monitoring the status of a

measurable parameter (such as voltage, current, resistance, conductivity and/or capacitance) of a

sensor associated with the circuit. Infringing products and certain aspects of this element are

illustrated in the screenshots below and/or in those provided in connection with other allegations

herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                      PAGE | 5
        Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 6 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.    PAGE | 6
        Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 7 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.    PAGE | 7
        Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 8 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.    PAGE | 8
        Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 9 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.    PAGE | 9
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 10 of 60




       20.     The infringing products provide a measurement means for measuring the

magnitude of said parameter and generating an analog signal representative of said magnitude.

For example, the IoT Gateway Solution integrates with at least one of the sensors (such pressure

sensor MPL3115A2, LM75A digital temperature sensor, etc.) to measure the magnitude of the

parameter of the circuit and generates an analog signal (such as voltage and/or current)

representative of the measured parameter associated with the sensor. Certain aspects of this

element are illustrated in the screenshots below and/or in those provided in connection with other

allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                    PAGE | 10
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 11 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 11
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 12 of 60




      21.   The infringing products provide an analog to digital conversion means for




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.         PAGE | 12
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 13 of 60



generating from said analog signal a count value representative of said magnitude. For example,

the IoT Gateway Solution comprises an analog to digital converter to generate a count value

associated with the analog signal (such as voltage and/or current) representative of the measured

parameter of the sensor. Certain aspects of this element are illustrated in the screenshots below

and/or in those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                    PAGE | 13
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 14 of 60




       22.     The infringing products provide a comparison means for comparing said count

value with a threshold value and generating from the comparison a status signal, said status signal


PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                     PAGE | 14
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 15 of 60



having two possible values which thereby indicates whether the count value is greater than or less

than said threshold value. For example, the IoT Gateway Solution integrates with the Modular

IoT Gateway and at least one of the sensors (such as pressure sensor MPL3115A2, LM75A digital

temperature sensor, etc.) via a wireless communication network and compares the count value with

a threshold value which generates a status signal (such as alert, notification and/or alarm). The

status signal have at least two possible values (high or low) which is greater than or less than the

threshold value. Certain aspects of this element are illustrated in the screenshots below and/or in

those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                      PAGE | 15
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 16 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 16
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 17 of 60




       23.     The infringing products provide a transmission means for transmitting said status

signal via a communications network to a display. For example, the IoT Gateway Solution

comprises a communication module (“transmission means”) for at least one of the sensors (such

as pressure sensor MPL3115A2, LM75A digital temperature sensor, etc.) via a wireless network

(such as Wi-Fi/BT/BLE 4.1 and/or ZigBee) to a Modular IoT Gateway and/or a mobile computing

device (“display”). Certain aspects of this element are illustrated in the screenshots provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                    PAGE | 17
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 18 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 18
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 19 of 60




       24.     The infringing products provide a display means for displaying an indication of

said assigned status. For example, the IoT Gateway Solution provides a mobile application to

display an indication (such as alarm, notification and/or alerts) of at least one of the coupled

sensors (such as pressure sensor MPL3115A2, LM75A digital temperature sensor, etc.) based on

the signal assigned status on a computing device (such as smartphone, tablet and/or computer).

Certain aspects of this element are illustrated in the screenshots below and/or in those provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                      PAGE | 19
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 20 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 20
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 21 of 60




       25.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

       26.     Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined and

restrained by this Court.

       27.     Plaintiff is in compliance with 35 U.S.C. § 287.

                                 COUNT II
             (INFRINGEMENT OF UNITED STATES PATENT NO. 7,834,744)

       28.     Plaintiff incorporates paragraphs 1 through 27 herein by reference.

       29.     This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

       30.     Plaintiff is the owner by assignment of the ‘744 Patent with sole rights to enforce

the ‘744 Patent and sue infringers.

       31.     A copy of the ‘744 Patent, titled “Circuit Monitoring Device,” is attached hereto as



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                     PAGE | 21
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 22 of 60



Exhibit B.

       32.     The ‘744 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       33.     The claims of the ‘744 recite subject matter that is similar to that recited in the

claims of the ‘683 Patent (discussed above in connection with Count I). The specification of the

’744 Patent discloses problems of prior systems and non-generic solutions in a manner similar to

the specification of the ‘683 Patent (discussed above in connection with Count I).

       35.     The components recited in the claims (such as in claim 1 for example) are

configured, such that they operate in a non-conventional manner.

       36.     The components recited in the claims (such as in claim 1 for example) are

configured so as to allow a user to set customized ranges of values to be set as parameters of end-

of-line modules (i.e., parameters of a circuit).          Generic processors cannot provide this

functionality. The ‘744 Patent specification clarifies that the claimed components, performing the

claimed functionality, are not conventional or generic.

       37.     Collectively, the claimed embodiments in the ‘744 Patent provide new solutions to

problems of traditional security monitoring systems. These solutions are enabled by non-generic

components functioning in a non-conventional manner.

       38.     The ‘744 Patent solves a problem with the art that is rooted in computer technology.

The ‘744 Patent does not merely recite the performance of some business practice known from the

pre-Internet world along with the requirement to perform it on the Internet.

       39.     Upon information and belief, Defendant has infringed and continues to infringe one

or more claims, including at least Claim 1, of the ‘744 Patent by making, using, importing, selling,

and/or offering for sale, field devices, wireless systems, circuit monitoring devices, and/or




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                      PAGE | 22
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 23 of 60



components for such systems covered by one or more claims of the ‘744 Patent. Defendant causes

infringement by its customers and users and encourages the use of accused devices through

distribution, support and customer services. Defendant has infringed and continues to infringe the

‘744 Patent directly in violation of 35 U.S.C. § 271.

       40.     Regarding Claim 1, Defendant makes, uses, sells and/or offers for sale an apparatus

for monitoring a circuit and for coupling to a central system. For example, Defendant provides an

IoT Gateway Solution (SLN-IOT-GPI) for monitoring at least one of the sensors (such as pressure

sensor MPL3115A2, LM75A digital temperature sensor, etc.). Further, the IoT Gateway Solution

comprising the Modular IoT Gateway (“central system”) couples to the sensor using wireless

network (such as Wi-Fi/BT/BLE 4.1 and/or ZigBee). Infringing products and certain aspects of

this element are illustrated in the screenshots below and/or in those provided in connection with

other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                    PAGE | 23
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 24 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 24
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 25 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 25
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 26 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 26
           Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 27 of 60




          41.   The infringing products provide a circuit module to determine a status of the circuit.

For example, the Gateway Solution integrates with at least one of the sensors (“circuit module”)

(such as pressure sensor MPL3115A2, LM75A digital temperature sensor, etc.) to determine a

status (such as pressure and/or temperature) of the sensor. Certain aspects of this element are

illustrated in the screenshots below and/or those provided in connection with other allegations

herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                        PAGE | 27
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 28 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 28
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 29 of 60




        42.     The infringing products provide a network communications module coupled to the

circuit module to communicate a signal indicative of the assigned status to the central system via

a network, said network communications module limiting all status communications with the

central system to only the signal indicative of the assigned status. For example, the IoT Gateway

Solution comprises a network communication module coupled with at least one of the sensors

(such as pressure sensor MPL3115A2, LM75A digital temperature sensor, etc.) to communicate a

signal indicative of the assigned status (such as temperature and/or pressure) to a Modular IoT

Gateway (“central system”) via a wireless network (such as Wi-Fi/BT/BLE 4.1 and/or ZigBee).

The communication module is dedicated to communicate with the central system to indicate the

status of the signal from at least one of the sensor. Certain aspects of this element are illustrated in

the screenshots below and/or those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                          PAGE | 29
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 30 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 30
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 31 of 60




       43.     The infringing products provide a display to present an indication of a status of the

circuit based on the signal indicative of the assigned status, wherein the circuit module measures

a magnitude of a parameter of the circuit and generates a count value representative of said

magnitude. For example, the IoT Gateway Solution provides a mobile application support to

display an indication (such as alarm, notification and/or alerts) of at least one of the coupled

sensors (pressure sensor MPL3115A2, LM75A digital temperature sensor, etc.) based on the signal

assigned status (such as temperature and/or pressure) on a computing device (such as smartphone,

tablet and/or computer). The sensor measures a magnitude of a parameter (such as resistance,

voltage and/or current) and generates a count value representative of at least one of the magnitude.

Certain aspects of this element are illustrated in the screenshots provided in connection with other

allegations herein.

       44.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

       45.     Defendant’s actions complained of herein are causing irreparable harm and




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                      PAGE | 31
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 32 of 60



monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

       46.      Plaintiff is in compliance with 35 U.S.C. § 287.

                                 COUNT III
             (INFRINGEMENT OF UNITED STATES PATENT NO. 8,816,869)

       47.      Plaintiff incorporates paragraphs 1 through 46 herein by reference.

       48.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

       49.      Plaintiff is the owner by assignment of the ‘869 Patent with sole rights to enforce

the ‘869 Patent and sue infringers.

       50.      A copy of the ‘869 Patent, titled “Circuit Monitoring Device,” is attached hereto

as Exhibit C.

       51.      The ‘869 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       52.      The claims of the ‘869 recite subject matter that is similar to that recited in the

claims of the ‘683 Patent (discussed above in connection with Count I). The specification of the

‘869 Patent discloses problems of prior systems and non-generic solutions in a manner similar

to the specification of the ‘683 Patent (discussed above in connection with Count I).

       53.      The components recited in the claims (such as in claim 1 for example) are

configured, such that they operate in a non-conventional manner.

       54.      The components recited in the claims (such as in claim 1 for example) are

configured so as to allow a user to set customized ranges of values to be set as parameters of

end-of-line modules (i.e., parameters of a circuit). Generic processors cannot provide this

functionality. The ‘869 Patent specification clarifies that the claimed components, performing



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                       PAGE | 32
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 33 of 60



the claimed functionality, are not conventional or generic.

       55.     Collectively, the claimed embodiments in the ‘869 Patent provide new solutions

to problems of traditional security monitoring systems. These solutions are enabled by non-

generic components functioning in a non-conventional manner.

       56.     The ‘869 Patent solves a problem with the art that is rooted in computer

technology. The ‘869 Patent does not merely recite the performance of some business practice

known from the pre-Internet world along with the requirement to perform it on the Internet.

       57.     Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including at least Claim 1, of the ‘869 Patent by making, using, importing,

selling, and/or offering for sale, field devices, wireless systems, circuit monitoring devices,

and/or components for such systems covered by one or more claims of the ‘869 Patent.

Defendant causes infringement by its customers and users and encourages the use of accused

devices through distribution, support and customer services. Defendant has infringed and

continues to infringe the ‘869 Patent directly in violation of 35 U.S.C. § 271.

       58.     Regarding Claim 1, Defendant makes, uses, sells and/or offers for sale a device

for monitoring the status of a circuit based on a measurable parameter of the circuit. For

example, Defendant provides an IoT Gateway Solution (SLN-IOT-GPI) for monitoring the

status of a measurable parameter (such as voltage, current, resistance, conductivity and/or

capacitance) of a sensor associated with the circuit. Infringing products and certain aspects of

this element are illustrated in the screenshots below and/or in those provided in connection with

other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                     PAGE | 33
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 34 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 34
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 35 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 35
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 36 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 36
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 37 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 37
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 38 of 60




       59.     The infringing products provide a measurement means to measure the parameter

of the circuit. For example, the IoT Gateway Solution integrates with at least one of the sensors

(such pressure sensor MPL3115A2, LM75A digital temperature sensor, etc.) to measure the

magnitude of the parameter (such as voltage and/or current) of the circuit associated with the

sensor. Certain aspects of this element are illustrated in the screenshots below and/or those

provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                     PAGE | 38
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 39 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 39
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 40 of 60




       60.     The infringing products a comparison means to compare the measured parameter

to a plurality of threshold values and to assign a status based on a result of the comparison. For

example, the IoT Gateway Solution integrates with Modular IoT Gateway and at least one of the

sensors (such as pressure sensor MPL3115A2, LM75A digital temperature sensor, etc.) via a

wireless communication network and compares the measured parameter with a threshold value

to generate a status signal (such as alert, notification and/or alarm). Certain aspects of this

element are illustrated in the screenshots below and/or those provided in connection with other

allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                      PAGE | 40
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 41 of 60




       61.     The infringing products provide a transmission means to communicate the status

over a network and to limit the communicated status to only digital bits indicating the status and

being sufficient to describe the status. For example, the IoT Gateway Solution comprises a


PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                      PAGE | 41
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 42 of 60



communication module (“transmission means”) for at least one of the sensors (such as pressure

sensor MPL3115A2, LM75A digital temperature sensor, etc.) to transmit the status signal (such

as alert, notification and/or alarm) via a wireless network (such as Wi-Fi/BT/BLE 4.1 and/or

ZigBee) to a Modular IoT Gateway and/or a mobile computing device (“display”). Certain

aspects of this element are illustrated in the screenshots below and/or those provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                  PAGE | 42
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 43 of 60




       62.     The infringing products provide a transmission means wherein the status

communication is transmitted over the network to an output means configured to present an

indication of the assigned status. For example, the IoT Gateway Solution provides a mobile

application support to display an indication (such as alarm, notification and/or alerts) of at least




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                        PAGE | 43
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 44 of 60



one of the coupled sensors (such as pressure sensor MPL3115A2, LM75A digital temperature

sensor, etc.) based on the signal assigned status on a computing device (such as smartphone,

tablet and/or computer). Certain aspects of this element are illustrated in the screenshots

provided in connection with other allegations herein.

       63.      Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

       64.      Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

       65.      Plaintiff is in compliance with 35 U.S.C. § 287.

                                 COUNT IV
             (INFRINGEMENT OF UNITED STATES PATENT NO. 8,912,893)

       66.      Plaintiff incorporates paragraphs 1 through 65 herein by reference.

       67.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

       68.      Plaintiff is the owner by assignment of the ‘893 Patent with sole rights to enforce

the ‘893 Patent and sue infringers.

       69.      A copy of the ‘893 Patent, titled “Circuit Monitoring Device,” is attached hereto

as Exhibit D.

       70.      The ‘893 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       71.      The claims of the ‘893 recite subject matter that is similar to that recited in the

claims of the ‘683 Patent (discussed above in connection with Count I). The specification of the

‘893 Patent discloses problems of prior systems and non-generic solutions in a manner similar



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                       PAGE | 44
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 45 of 60



to the specification of the ‘683 Patent (discussed above in connection with Count I).

       72.     The components recited in the claims (such as in claim 1 for example) are

configured, such that they operate in a non-conventional manner.

       73.     The components recited in the claims (such as in claim 1 for example) are

configured so as to allow a user to set customized ranges of values to be set as parameters of

end-of-line modules (i.e., parameters of a circuit). Generic processors cannot provide this

functionality. The ‘893 Patent specification clarifies that the claimed components, performing

the claimed functionality, are not conventional or generic.

       74.     Collectively, the claimed embodiments in the ‘893 Patent provide new solutions

to problems of traditional security monitoring systems. These solutions are enabled by non-

generic components functioning in a non-conventional manner.

       75.     The ‘893 Patent solves a problem with the art that is rooted in computer

technology. The ‘893 Patent does not merely recite the performance of some business practice

known from the pre-Internet world along with the requirement to perform it on the Internet.

       76.     Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including at least Claim 1, of the ‘893 Patent by making, using, importing,

selling, and/or offering for sale, field devices, wireless systems, circuit monitoring devices,

and/or components for such systems covered by one or more claims of the ‘893 Patent.

Defendant causes infringement by its customers and users and encourages the use of accused

devices through distribution, support and customer services. Defendant has infringed and

continues to infringe the ‘893 Patent directly in violation of 35 U.S.C. § 271.

       77.     Regarding Claim 1, Defendant makes, uses, sells and/or offers for a circuit

monitoring device. For example, Defendant provides an IoT Gateway Solution (SLN-IOT-GPI)




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                    PAGE | 45
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 46 of 60



for monitoring measurable parameter (such as voltage, current, resistance, conductivity and/or

capacitance) of a sensor associated with the circuit. Infringing products and certain aspects of

this element are illustrated in the screenshots below and/or in those provided in connection with

other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                     PAGE | 46
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 47 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 47
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 48 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 48
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 49 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 49
           Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 50 of 60




          78.   The infringing products provide one or more processors, each having a memory

and an input electrically coupled to a circuit which is configured to receive a measured electrical

parameter of the circuit, and modules comprising software to configure the one or more

processors. For example, the IoT Gateway Solution comprises of one or more processors, each

having a memory and an input (such as temperature and/or pressure) electrically coupled to a

sensor (including but not limited to temperature sensor and/or pressure sensor) which is

configured to receive the measured electrical parameter (such as voltage, inductance, current

and/or resistance) of the circuit. Further, the IoT Gateway Solution also comprises software to

configure one or more processors and integrate with a mobile computing device to generate

alerts, notifications and/or alarms via a mobile app support. Certain aspects of this element are

illustrated in the screenshots below and/or those provided in connection with other allegations

herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                       PAGE | 50
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 51 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 51
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 52 of 60




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 52
         Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 53 of 60




       79.     The infringing products a comparison module configured to compare a digital

value, which corresponds to a magnitude of the measured electrical parameter, to a plurality of

threshold values stored in the memory, wherein the plurality of threshold values define a

respective plurality of ranges of digital values, each range corresponding to one of a plurality of

conditions of the circuit including a normal condition and at least one alarm condition. For

example, the IoT Gateway Solution comprises a comparison module that integrates Modular IoT

Gateway and at least one of the sensors (such as pressure sensor MPL3115A2, LM75A digital

temperature sensor, etc.) via a wireless communication network and compares the digital value

(a voltage and/or current indicative count value i.e. low or high) corresponding to a magnitude

of measured electrical parameter (such as voltage, current, inductance and/or resistance) with a

plurality of threshold values (such as normal value condition and/or alarm value condition (alert,

notification and/or alarm)) stored in memory. Certain aspects of this element are illustrated in

the screenshots provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                       PAGE | 53
           Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 54 of 60



          80.   The infringing products provide a comparison module to assign a status based on

the digital value being within a particular range defined by one or more of the plurality of

threshold values. For example, the IoT Gateway Solution comprising the sensor assigns a status

(such as alarm, notification and/or alerts) based on the digital value (such as voltage and/or

current indicative count value i.e. low or high) which is within a particular range defined by one

or more of the plurality of threshold values (such as normal value condition and/or alarm value

condition). Certain aspects of this element are illustrated in the screenshots provided in

connection with other allegations herein.

          81.   The infringing products provide a communication module configured to generate

a status signal including at least the assigned status. For example, the IoT Gateway Solution

integrates with Modular IoT Gateway and at least one of the sensors (such as pressure sensor

MPL3115A2, LM75A digital temperature sensor, etc.) via a wireless communication network

which is configured to generate a status signal (such as notification, alert and/or alarm)

representative of the measured electrical parameter associated with the sensor. Certain aspects

of this element are illustrated in the screenshots provided in connection with other allegations

herein.

          82.   The infringing products provide a transmitter configured to transmit the status

signal to a centralized system over a network for output, by the centralized system, of the status.

For example, the IoT Gateway Solution comprises a communication module (“transmitter”) for

at least one of the sensors (such as pressure sensor MPL3115A2, LM75A digital temperature

sensor, etc.) to a Modular IoT Gateway (“centralized system”) via a wireless network (such as

Wi-Fi/BT/BLE 4.1 and/or ZigBee). Further, the Modular IoT Gateway transmits a display

indication (such as alarm, notification and/or alerts) of status signal to a mobile computing device




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                        PAGE | 54
           Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 55 of 60



via a mobile application support. Certain aspects of this element are illustrated in the screenshots

provided in connection with other allegations herein.

          83.    Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          84.    Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          85.    Plaintiff is in compliance with 35 U.S.C. § 287.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)    Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)    Award Plaintiff past and future damages, costs, and expenses resulting from

Defendant’s infringement in accordance with 35 U.S.C. § 284;

          (c)    Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (d)    Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.



 Dated: April 24, 2019                          Respectfully submitted,

                                                /s/ Jay Johnson
                                                JAY JOHNSON
                                                State Bar No. 24067322
                                                D. BRADLEY KIZZIA
                                                State Bar No. 11547550
                                                KIZZIA JOHNSON, PLLC
                                                1910 Pacific Ave., Suite 13000
                                                Dallas, Texas 75201
                                                (214) 451-0164


PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.                          PAGE | 55
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 56 of 60



                                     Fax: (214) 451-0165
                                     jay@kjpllc.com
                                     bkizzia@kjpllc.com

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 56
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 57 of 60




                                EXHIBIT A




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 57
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 58 of 60




A

                                EXHIBIT B




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 58
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 59 of 60




                                EXHIBIT C




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 59
       Case 6:19-cv-00275-ADA Document 1 Filed 04/24/19 Page 60 of 60




                                EXHIBIT D




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT NXP SEMICONDUCTORS USA, INC.   PAGE | 60
